Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
This action is responsive to the amendment filed 11/11/2021 and an Examiner initiated interview on 12/29/2021. In the instant amendment, claims 21 and 29 have been amended.
Claims 1-19, 21 and 29 have been examined, and all remained pending claims are allowed.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney John Shudy (Registration No. 31,214) on 12/29/2021 to put the claims in condition for allowance.

IN THE CLAIMS
[29]20. (Currently Amended) The system of claim 18, wherein the input received via the user interface further includes: a time at which the operation of the set of devices is to be adjusted such that the energy consumed by set of devices meets the value; and a length of time that the set of devices are to operate such that the energy consumed by the set of devices meets the value. 

18, the device further configured to: generate, on a display, a recommendation to optimize the energy consumed by the set of devices; and
the input via the user interface to adjust the energy consumed in the area of the structure by the set of devices in the area to the value includes acceptance of the recommendation.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2014/0180968 to Song
[0130] Then, in step 1613a, the energy management application of the user device detects reception of the alarm information and outputs a popup window displaying the alarm information through the display unit of the user device. In step 1615, if the user sets an operation mode of at least one home device 140 or an operation mode of at least one home device having a power consumption exceeding a threshold by using a UI screen of the energy saving mode provided through the popup window, then the user device sends a control command corresponding to the set energy saving mode to the HGW 120. Then, in step 1617, the HGW 120 receives the control command to control operations of at least one corresponding home device according to the set energy saving mode. 

US 2015/0062186 to Park
 [0066] The fourth luminance adjusting unit 56 receives the input of the user interface 110 and may be performed. The fourth luminance adjusting unit 56 reduces the power consumption by gradually reducing the luminance as it goes from a middle portion of the screen or the pixel array of the display panel 10 to a peripheral portion thereof. As shown in FIG. 21, the fourth luminance adjusting unit 56 outputs a fourth weight value .alpha.4 for adjusting a luminance of the peripheral portion of the screen of the display panel 10. The fourth weight value .alpha.4 is set to be greater than zero and equal to or less than 1. The fourth multiplier 57 adjusts the luminances of the APL points p0 to p7 by multiplying the luminance of each of the input APL points p0 to p7 by the fourth weight value .alpha.4. The input APL points p0 to p7 of the fourth multiplier 57 are received from the first multiplier 51, the second multiplier 53, or the third multiplier 55. 

US 2013/0206177 to Burlutskiy
[0036] The fault map 425 shows an area difficult to be cleaned by the robotic cleaner. That is, the fault map 425 shows an area having a difficulty in cleaning. The difficulty can be registered on the basis of a measured coverage speed. The measured coverage speed refers to a speed of moving and cleaning on the floor. The coverage speed can be measured by using a cleaned area divided by a cleaning time. If the robotic cleaner stops and does not clean a specific area, the coverage speed may be 0. In addition, if the coverage speed of the robotic cleaner is low or 0, the robotic cleaner may proceed cleaning slowly or may stop cleaning. That is, the low coverage speed indicates that there is a difficulty in cleaning. In other words, the area having a difficulty in cleaning is an area in which a cleaning progress speed of the robotic cleaner is less than or equal to a threshold. For example, the coverage speed may be decreased due to a narrow passage, a carpet, other obstacles, and the like. If the robotic cleaner is not movable or other exceptions are detected, the robotic cleaner cannot clean the floor. To improve the path planning and coverage of the robotic cleaner, the fault map 425 can be updated in an unreachable area of the reachability map 423. The fault map 425 consists of a plurality of small cells. Whenever the robotic cleaner obtains a fault message (e.g., the robotic cleaner cannot move, cleaning is very slow, and so forth), a value of a corresponding cell of the fault map 425 is set to `FAULTY AREA`. 

US 8,196,085 to Milton
Description Paragraph - DETX (16):
FIG. 2, meant to be illustrative and not limiting, shows process flow 200 to analyze a design on an IC as one embodiment in accordance with the present invention. In one embodiment, process flow 200 may be part of an EDA tool compilation flow, e.g., power analysis and floorplanning operation 150 of flow 100 in the embodiment of FIG. 1. In operation 210, the power usage value or the power dissipated by each block in the IC design is determined. Based on the power usage value, a visual indicator is generated in operation 220. In one embodiment, the visual indicator is a color map where each block in the IC design is represented with different colors based on its power usage or power dissipation value. In another embodiment, the visual indicator may be a color map showing potential power savings in different areas of the IC design. In yet another embodiment, the visual indicator may be a route map showing the route activity, i.e., route power dissipation value, route capacitance value, route length value, etc., of each of the routes in the design. It should be appreciated that alternative visual indicators other than the previous mentioned ones may be integrated in the embodiments described herein. 

The prior art of record (Saeki in view of Reddy, Tian, Song, Park, Burlutskiy and Milton) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claims 1 and similarly recited in such manners in other independent claims 10 and 18.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-21 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193